Title: To James Madison from Sylvanus Bourne, 28 July 1805 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


          § From Sylvanus Bourne. 28 July 1805, Amsterdam. “You will find on the other Side which I send by way of triplicate the head of an advertisement which has been circulated in Germany to entice emigration to America by mess Wils & Co D&O—& Casimir Kurtz—Agent for the concern who has been for many years in the habits of travelling for Mess D&O in Germany to procure emigrants. What a vile prostitution of truth as well as of the Character of our Govt to answer their private purposes. I am now preparing advertists to be published in various parts of Germany to contradict that part of the said Advertist which relates to the Govt of our Country & which I think a regard to its reputation requires Should be done—you will see by this a new proof how matters have been conducted here & be convinced that what I have done towards counteracting (as far I may have the power) such proceedings is laudable & correct.
          “I am now also employed in making such a Statement to be forwarded for publication in the UStates as will remove all unfavorable impressions which may have been inspired by Mr Ds jesuitical note & satisfactorily resolve the whole transaction.”
        